Citation Nr: 1017502	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for chloracne, 
including as a result of exposure to herbicides (Agent 
Orange).

4.  Entitlement to service connection for hyperlipidemia, 
including as a result of exposure to herbicides (Agent 
Orange).

5.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969 
and from May 1972 to May 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005-issued rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for diabetes 
mellitus at a 20 percent disability rating; and denied 
service connection for bilateral hearing loss, a seizure 
disorder, chloracne, hyperlipidemia, coronary artery disease 
as secondary to service-connected diabetes mellitus, 
hypertension as secondary to service-connected diabetes 
mellitus, and tinnitus.  A December 2005 rating decision 
confirmed the denial of service connection for a seizure 
disorder.

In an April 2007 rating decision, the RO granted service 
connection for left ear hearing loss and tinnius.  Although 
the Veteran timely filed a notice of disagreement (NOD) in 
March 2008, he failed to perfect an appeal of those claims by 
filing a substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2009).  Therefore, they are not before the Board.

Also, in a September 2009 rating decision, the RO granted 
service connection for posttraumatic stress disorder (PTSD) 
at a10 percent disability rating.  However, the Veteran has 
not perfected an appeal of that claim by filing an NOD and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Therefore, 
this issue also is not before the Board.

The issues of service connection for coronary artery disease 
and hypertension, both as secondary to service-connected 
PTSD, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Issues #5 and #6 are REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

2.  There is no medical evidence of a current diagnosis of 
right ear hearing loss.

3.  There is no medical evidence of a current diagnosis of a 
seizure disorder.

4.  There is no evidence of a current diagnosis of chloracne.

5.  The Veteran's current hyperlipidemia/elevated lipid level 
does not constitute a disease or disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  A seizure disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

4.  A disability manifested by hyperlipidemia was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2004 
and October 2004.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the October 2004 VCAA letter, the RO 
informed the Veteran of additional information necessary to 
establish service connection for a disability as secondary to 
a service-connected disability.  Further, a March 2006 VCAA 
letter from the RO advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice 
in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, after issuance of the initial 
unfavorable AOJ decisions in April 2005.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2004 and October 2004, followed by subsequent 
Dingess notice in March 2006, the RO readjudicated the claim 
in an SOC dated in January 2007.  Thus, the timing defect in 
the notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  
Further, the Veteran has submitted numerous statements in 
support of his claim.  

The Board acknowledges the lack of VA examinations regarding 
the etiology of the Veteran's seizure disorder and chloracne; 
however, such examinations are unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of 
current diagnoses of, or treatment for, the disorders; thus, 
there is no indication that any such disorders may be 
associated with the Veteran's service.  Thus, the first and 
third elements of McLendon are not met and VA examinations to 
establish a nexus are not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   
	
In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Right Ear Hearing Loss

In this case, the Veteran contends that his right ear hearing 
loss resulted from training with the M14 rifle during basic 
training and exposure to acoustic trauma during his service 
in the Republic of Vietnam.  See the Veteran's claim dated in 
September 2004, the Veteran's statement dated in November 
2004, and VA Form 9 dated in February 2007.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA audiological examination dated in 
March 2007 indicated hearing within normal limits in the 
right ear.  Specifically, the March 2007 audiogram results 
for the right ear showed pure tone thresholds, in decibels, 
as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
30
30

Speech recognition score was 100 percent in the right ear.  

Further, there are no VA treatment records whatsoever 
concerning the Veteran's hearing.  Thus, although the Veteran 
is competent to state that he suffers from right ear hearing 
loss, there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, absent evidence of a current disability, service 
connection cannot be granted for right ear hearing loss.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board notes that the Veteran, through his representative, 
argues that consideration should be given to granting service 
connection for the right ear based on the criteria of 38 
C.F.R. 3.383(a)(3), which concerns special consideration for 
pair organs and extremities, particularly the ears.  See 
Appellant's Brief dated in April 2010.  Under 38 C.F.R. 
3.383(a), compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service connected, provided that the 
nonservice-connected disability is not the result of the 
Veteran's own willful misconduct.  38 C.F.R. 3.383(a)(3) 
specifically relates to the ears, and notes that hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of service-connected disability and 
hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 in 
the other ear shall be compensable as if both disabilities 
were service-connected.  

In this case, however, the Board notes that the Veteran's 
hearing impairment does not meet the criteria set out in 38 
C.F.R. 3.383(a)(3).  His service-connected left ear hearing 
loss is not compensable at a degree of 10 percent or more and 
there is no evidence of hearing loss in his right ear.  Thus, 
the provisions of 38 C.F.R. 3.383(a)(3) are inapplicable in 
this case.

The Board emphasizes that, while the Veteran is competent to 
report symptoms of right ear hearing loss, he is not 
competent to render an opinion as to the medical etiology of 
any right ear hearing loss he experiences, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Seizure Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's claimed seizure disorder, which he asserts began in 
service.  See the Veteran's claim dated in September 2004 and 
the Veteran's statement dated in October 2004.

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA outpatient treatment records and private 
medical records are negative for any seizure disorder.  
Although the Veteran reported in his employment physical 
examinations with the Federal Aviation Administration (FAA) a 
previous history of loss of consciousness, there is no 
evidence that he has been diagnosed with any seizure 
disorder.  While the Veteran is competent to state that he 
suffered from a seizure disorder, there must be competent 
medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for a seizure disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board notes that the Veteran's STRs contain documentation 
of treatment in January 1973 for questionable seizure 
disorder after passing out at the airport.  The diagnosis was 
vasovagal syncope.  An April 1973 neurological examination 
yielded normal results.  A May 1973 STR noted that the 
Veteran had moderate intake of alcohol the night prior to the 
January 1973 episode of loss of consciousness.  
Electroencephalography (EEG) results were within normal 
limits.  No further complaints regarding this condition or a 
seizure disorder were documented during the Veteran's 
remaining time in service.  Moreover, two subsequent flight 
examinations in January 1974 and January 1975 revealed no 
seizure disorder and normal neurological findings.  
Electrocardiography (EKG) results were also normal.  Thus, 
the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of a seizure disorder.  

The Board emphasizes that, while the Veteran is competent to 
report symptoms of a seizure disorder, he is not competent to 
render an opinion as to the medical etiology of any seizure 
disorder he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Chloracne

In reference to the Veteran's chloracne, he asserts that it 
is due to exposure to herbicides while serving in the 
Republic of Vietnam.  See NOD dated in February 2006.  

As already discussed, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, all VA outpatient treatment records and private 
medical records associated with the claims file are negative 
for any chloracne.  There is no evidence whatsoever that the 
Veteran has been diagnosed with, or treated for, chloracne.    
While the Veteran is competent to state that he suffered from 
chloracne, there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Thus, absent evidence of a current 
disability, service connection cannot be granted for 
chloracne.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

The Board emphasizes that, while the Veteran is competent to 
report symptoms of chloracne, he is not competent to render 
an opinion as to the medical etiology of any such disorder he 
experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

D.  Hyperlipidemia

Finally, the Board turns to analysis of the evidence 
regarding the Veteran's hyperlipidemia, which he asserts was 
also incurred due to exposure to herbicides while serving in 
the Republic of Vietnam.  See, e.g., the Veteran's claim 
dated in September 2004.

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, VA treatment records reveal that the Veteran 
has hyperlipidemia.  See, e.g., VA treatment record dated in 
October 2008 and VA examination report dated in November 
2004.  Therefore, the evidence clearly shows current 
hyperlipidemia.  Consequently, the determinative issue is 
whether the hyperlipidemia is somehow attributable to the 
Veteran's military service, including his presumed exposure 
to Agent Orange or other herbicide while in Vietnam.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's SPRs indicate that he 
served in the Republic of Vietnam during his period of 
service, hyperlipidemia is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

However, the Board finds that service connection on a direct 
basis for the Veteran's hyperlipidemia must be denied.  While 
post-service treatment records indicate that the Veteran has 
been diagnosed with hyperlipidemia, service connection can 
only be granted for a disability resulting from disease or 
injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (stating in supplementary information preceding 
a final rule amending the criteria for evaluating endocrine 
system disabilities that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself").
 
Despite the diagnosis of hyperlipidemia, it is a laboratory 
finding that manifests itself only in laboratory test results 
and is not a disability for which service connection can be 
granted.  Accordingly, because the Veteran does not have a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a seizure disorder is denied.

Service connection for chloracne is denied.

Service connection for hyperlipidemia is denied.


REMAND

Before addressing the merits of the issues regarding coronary 
artery disease and hypertension, the Board finds that 
additional development of the evidence is required.

In this case, the Veteran is claiming service connection for 
coronary artery disease and hypertension, both as secondary 
to service-connected diabetes mellitus.  In this regard,  a 
remand is required to clarify the nature and etiology of the 
Veteran's coronary artery disease and hypertension, 
particularly whether it is at least as likely as not these 
disorders are aggravated by, or due to, his service-connected 
diabetes mellitus.  

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

A review of the claims file reveals a November 2004 VA 
examination of the Veteran's diabetes mellitus that included 
an examination of the Veteran's heart and hypertension.  In 
the conclusion of the report, the VA examiner indicated that 
the Veteran's "premature ventricular systoles...[is] likely 
related to diabetes...," but that "[i]t is unlikely that 
hypertension is related to diabetes mellitus...."  However, it 
is unclear from the VA examiner's statement whether the 
"premature ventricular systoles" is related to, or a 
variation of, coronary artery disease.  Further, it is 
unclear whether the Veteran's hypertension was aggravated by 
his service-connected diabetes mellitus, in which case the 
Veteran also would be entitled to service connection on a 
secondary basis for his hypertension.  See VA examination 
report dated in November 2004.  The examination report as a 
whole implies that the Veteran's heart disorder is somehow 
related to his diabetes mellitus, and that his hypertension 
is not related to his diabetes mellitus, but the statements 
are clearly insufficient to provide a basis for appellate 
review.

Thus, the Board finds another remand is necessary to correct 
this matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
heart disorder, including coronary artery 
disease.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
records of any relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Does the Veteran currently have a 
heart disorder, including coronary artery 
disease?

(b)  If so, is the Veteran's current heart 
disorder proximately due to, or the result 
of, his service-connected diabetes 
mellitus?

(c)  Or, if the examiner's opinion is that 
the Veteran has a heart disorder, but that 
the Veteran's heart disorder is not due to 
the Veteran's service-connected diabetes 
mellitus, then whether his heart disorder 
is aggravated by  - that is, permanently 
increased in severity as a result of - his 
diabetes mellitus?  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so 
indicate.  The examiner should state the 
reason why speculation would be required 
in this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

2.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current hypertension.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly records of any relevant 
treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Does the Veteran currently have 
hypertension?

(b)  If so, is the Veteran's current 
hypertension proximately due to, or the 
result of, his service-connected diabetes 
mellitus?

(c)  Or, if the examiner's opinion is that 
the Veteran has hypertension, but that the 
Veteran's hypertension is not due to the 
Veteran's service-connected diabetes 
mellitus, then whether his hypertension is 
aggravated by  - that is, permanently 
increased in severity as a result of - his 
diabetes mellitus?  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so 
indicate.  The examiner should state the 
reason why speculation would be required 
in this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Readjudicate the Veteran's claims for 
service connection for coronary artery 
disease, including as secondary to his 
service-connected diabetes mellitus, and 
his claim for service connection for 
hypertension, including as secondary to 
his service-connected diabetes mellitus, 
in light of the VA examinations and any 
additional evidence received since the 
January 2007 SOC.  Adjudication of the 
claim should consider the applicability of 
38 C.F.R. § 3.310(a) (2009) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


